Appeal from purported order filed February 21, 1964, constituting an opinion with respect to a motion to vacate a notice for the production of documents pursuant to 3120 of the Civil Practice Law and Rules, unanimously dismissed, without costs to either party. This disposition is without prejudice to the entry of a proper order based upon the opinion and reciting the papers upon which it was granted. In the absence of an order, as distinguished from the opinion, reciting the papers upon which it was granted, there is no jurisdiction to entertain the appeal. In passing, however, attention is called to the fact that a notice pursuant to 3120 of the Civil Practice Law and Rules must specify the documents with reasonable particularity (see 3 Weinstein-Korn-Miller, N. Y. Civ. Prac., par. 3120.17). Moreover, the remedy with respect to a proper notice to produce documents would be to move for a protective order under 3122 of the Civil Practice Law and Rules rather than to move to vacate the notice. The court, under the circumstances, does not reach the merits of the issues raised. Concur — Breitel, J. P., Valente, Stevens, Eager and Steuer, JJ. [42 Misc 2d 292.]